In challenging a determination made by the New York State Division of Parole on March 24, 2008, the petitioner alleged that he was entitled to a de novo hearing. Since that time, he has had another parole hearing, and his request for release has been denied. Since he is not being held under the determination he now challenges, this appeal has been rendered academic (see Matter of Flanders v New York State Div. of Parole, 14 AD3d 703 [2005]; Matter of Lloyd v New York State Div. of Parole, 217 AD2d 548, 549 [1995]). Skelos, J.E, Baltin, Leventhal and Lott, JJ., concur.